 Case: 5:19-cv-00417-JMH Doc #: 29 Filed: 05/12/20 Page: 1 of 7 - Page ID#: 309



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

CYNTHIA A. HENNIGAN, et al.,            )
                                        )
      Plaintiffs,                       )                 Case No.
                                        )             5:19-cv-417-JMH
v.                                      )
                                        )           MEMORANDUM OPINION
UNITED SERVICES AUTOMOBILE              )                AND ORDER
ASSOCIATION,                            )
                                        )
      Defendant.                        )

                                ***
     This matter is before the Court on the Court’s own motion. It

has come to the attention of the Court that the parties’ joint

stipulation of dismissal [DE 26], was not intended to dismiss the

entire action, but rather to dismiss the claims of Plaintiff Brian

Hennigan only. As a consequence, the Court’s Order [DE 27] is to

be vacated, and the parties’ joint stipulation of dismissal [DE

26] and motion to amend the Rule 26(f) Joint Report [DE 25] are

reconsidered.

                           I.    PROCEDURAL HISTORY

     On October 10, 2019, Plaintiffs Cynthia A. Hennigan, Brian C.

Hennigan, and Daniel C. Hennigan filed a complaint based on

diversity jurisdiction, which was subsequently amended. [DEs 1,

6]. Defendant United States Automobile Association (“USAA”) then

filed its answer on December 5, 2019. [DE 14].

     Following the Court’s Order on December 9, 2019 [DE 17], the

parties met and conferred, and submitted their Rule 26(f) joint
 Case: 5:19-cv-00417-JMH Doc #: 29 Filed: 05/12/20 Page: 2 of 7 - Page ID#: 310



report [DE 20]. Although they did not submit a full discovery plan,

the parties explained that the issue of subject matter jurisdiction

– which would later be raised by USAA — should be resolved prior

to formal discovery. [DE 20]. Shortly thereafter on January 24,

2020, USAA filed a motion to dismiss for lack of subject matter

jurisdiction [DE 22]. Plaintiffs subsequently filed a response in

opposition, to which USAA replied. [DEs 23, 24].

       On   May   7,   2020,   Plaintiffs    Cynthia   Hennigan   and   Daniel

Hennigan filed their motion to amend the Rule 26(f) report, in

order to proceed with discovery despite USAA’s pending motion to

dismiss. [DE 25]. One day later, Plaintiff Brian Hennigan then

filed a joint stipulation to dismiss his claims against USAA. [DE

26].   Following       this,   the   Court   misconstrued   Plaintiff     Brian

Hennigan’s stipulation [DE 26] as a joint stipulation to dismiss

the entire action. [DE 27]. As such, the Court dismissed the entire

action and denied as moot USAA’s pending motion to dismiss [DE 22]

and Plaintiffs Cynthia Hennigan and Daniel Hennigan’s pending

motion to amend the Rule 26(f) report [DE 25]. [See DE 27].

       However, it then came to the Court’s attention that Plaintiff

Brian Hennigan’s stipulation was intended to apply to his claims

only, rather than the claims of all Plaintiffs. Subsequently,

Plaintiffs Cynthia Hennigan and Daniel Hennigan also filed a motion

for relief from the Court’s previous May 11, 2020 Order. [See DE

28]. Accordingly, the Court will vacate the May 11, 2020 Order [DE

                                        2
 Case: 5:19-cv-00417-JMH Doc #: 29 Filed: 05/12/20 Page: 3 of 7 - Page ID#: 311



27], making those motions again ripe for review. Plaintiff Brian

Hennigan’s    joint     stipulation   [DE    26]    and   Plaintiffs    Cynthia

Hennigan   and   Daniel    Hennigan’s      motion    to   amend   [DE   25],   in

particular, shall also be considered in turn.

                                II.   DISCUSSION

A. Joint Stipulation of Dismissal

     Although     the    Parties   agreed    to     dismiss   Plaintiff   Brian

Hennigan, they did not state under which rule of civil procedure

they moved for dismissal. [See DE 26]. Generally, stipulations of

dismissal are filed to dismiss an action under Federal Rule of

Civil Procedure 41(a). However, Rule 41(a) does not allow a court

to dismiss only some, rather than all, of the parties in a single

case. See, e.g.,s United States ex rel. Doe v. Preferred Care,

Inc., 326 F.R.D. 462 (E.D. Ky. 2018). In the Sixth Circuit, a

plaintiff may only dismiss an “action” using Rule 41(a), and an

“action” is interpreted to mean the “entire controversy.” Philip

Carey Manufacturing Company v. Taylor, 286 F.2d 782, 785 (6th Cir.

1961). While some circuits disagree with the Sixth Circuit’s

interpretation of Rule 41(a), this Court is bound by Sixth Circuit

precedent. See Preferred Care, 326 F.R.D. at 464; see, e.g., Van

Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691, 693-94 (D. Utah 2015)

(discussing the circuit split and citing cases).

     Rule 21, however, may be used for the dismissal of a single

party. See Taylor, 286 F.2d at 785 (“we think that [Rule 21] is

                                       3
 Case: 5:19-cv-00417-JMH Doc #: 29 Filed: 05/12/20 Page: 4 of 7 - Page ID#: 312



the one under which any action to eliminate” a single party should

be taken); see also Letherer v. Alger Grp., LLC, 328 F.3d 262, 266

(6th Cir. 2003); United States v. Roberts, No. 5:19-cv-234-JMH,

2019 WL 6499128, at *2 (E.D. Ky. Dec. 3, 2019); Wilkerson v.

Brakebill, No. 3:15-cv-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017) (“Rule 21 is the more appropriate rule.”); Lester

v. Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.

2 (S.D. Ohio May 16, 2012) (“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”). Thus,

the Court construes the parties’ joint stipulation of dismissal

[DE 26], as a motion to dismiss a single party under Rule 21.

     “On motion or on its own, the court may at any time, on just

terms, add or drop a party.” Fed. R. Civ. P. 21. Under Rule 21,

however, Courts must consider prejudice to the nonmoving party.

See Wilkerson, 2017 WL 401212, at *2. The inquiry overlaps with

Rule 41 standards “as guidance in evaluating potential prejudice

to the non-movant.” Id. When determining whether the nonmoving

party would suffer “plain legal prejudice,” Court consider: (1)

defendant’s effort and expense of preparation for trial; (2)

excessive delay and lack of diligence on plaintiff’s part in

prosecuting the case; (3) insufficient explanation for the need

for dismissal; and (4) whether a motion for summary judgment is



                                       4
 Case: 5:19-cv-00417-JMH Doc #: 29 Filed: 05/12/20 Page: 5 of 7 - Page ID#: 313



pending.” Grover v. Eli Lily & Co., 33 F.3d 716, 718 (6th Cir.

1994).

     Here, because the parties have filed a joint stipulation of

dismissal, there is essentially no nonmoving party. As such, none

of the parties will suffer “plain legal prejudice” as a result of

dismissal. First, the parties’ efforts in preparation for trial at

this point are likely minimal, since no scheduling order has been

entered, no trial date set, nor has formal discovery begun. Second,

there is no indication of a lack of due diligence. On the contrary,

parties    are    encouraged   to   find   amicable   resolution     of    their

disputes. Finally, the parties have indicated that their claims

have been resolved, and as such, there is no need to require

Plaintiff Brian Hennigan to continue in this action. Furthermore,

dismissal will still allow the remaining parties to continue

litigating this matter, or otherwise work towards a resolution.

Thus, the Court finds sufficient reason to allow Plaintiff Brian

Hennigan to be dropped from this case.

B. Motion to Amend Rule 26(f) Report

     Having determined that the Court’s previous May 11, 2020 Order

should     be    vacated,   Plaintiffs     Cynthia    Hennigan    and     Daniel

Hennigan’s motion, styled as a “Motion to Proceed with Discovery

and Modify and Set a Rule 26(f)(3) Plan,” is also ripe for review.

[DE 25].



                                       5
 Case: 5:19-cv-00417-JMH Doc #: 29 Filed: 05/12/20 Page: 6 of 7 - Page ID#: 314



     In their initial Joint Report [DE 20], the parties noted that

a motion to dismiss based on lack of subject matter jurisdiction

would be filed by Defendant. The parties indicated that they would

file a supplemental joint report with a proposed discovery plan

within two weeks of the Court’s determination on the issue of

subject matter jurisdiction. Despite this, Plaintiffs Cynthia

Hennigan and Daniel Hennigan have filed a motion to amend the joint

report in order to proceed with discovery. The Court agrees with

the parties’ original position and believes the issue of subject

matter jurisdiction should be resolved prior to formal discovery.

Therefore, if the Court finds that it does have subject matter

jurisdiction, the parties will be directed to submit a supplemental

joint report at that time.

                                III. CONCLUSION

     Having considered the matters fully, and being otherwise

sufficiently advised, IT IS ORDERED as follows:

     (1)    The Court’s previous May 11, 2020 Order [DE 27] is

VACATED;

     (2)    The parties’ joint stipulation of dismissal construed as

a motion to dismiss under Federal Rule of Civil Procedure 21 [DE

26] is GRANTED;

     (3)    All claims by Plaintiff Brian Hennigan are DISMISSED

WITH PREJUDICE;



                                       6
 Case: 5:19-cv-00417-JMH Doc #: 29 Filed: 05/12/20 Page: 7 of 7 - Page ID#: 315



      (4)   This dismissal does not apply to the claims of any other

Plaintiffs in this matter;

      (5)   Each party to this dismissal shall bear its own costs

and attorneys’ fees;

      (6)   Plaintiffs’ motion for relief [DE 28] is DENIED AS MOOT;

and

      (7)   Plaintiffs’ motion to amend the Rule 26(f) joint report

[DE 25] is DENIED WITHOUT PREJUDICE. As originally requested in

the parties’ Joint Status Report [DE 20], the parties are directed

to submit a supplemental joint report with a detailed discovery

plan pursuant to the Court’s December 9, 2019 Order [DE 17],

following resolution of Defendant’s Motion to Dismiss for Lack of

Subject Matter Jurisdiction [DE 22].

      This the 12th day of May, 2020.




                                       7
